Title: To James Madison from John Thomson Mason, 28 October 1808
From: Mason, John Thomson
To: Madison, James



Geo: Town 28 Octr: 1808

At the Request of Dr: James H. Blake, I state with much pleasure and great truth, that during an acquaintance of many years Part of which time he resided in George Town, and part in Fairfax County Virginia, I have uniformly known him, a Man of Integrity and assiduity, a decided Republican, and a zealous, active, and useful Supporter of the present administration

J: T Mason

